


Exhibit 10.2.1
 
EXECUTION VERSION
 
AMENDMENT NO. 2
 


AMENDMENT NO. 2 dated as of July 11, 2008 (the “Amendment”) among KANSAS CITY
POWER & LIGHT RECEIVABLES COMPANY (the “Seller”), KANSAS CITY POWER & LIGHT
COMPANY (the initial collection agent, “Collection Agent”), THE BANK OF
TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH (the “Agent”) and VICTORY
RECEIVABLES CORPORATION (the “Purchaser”) to the RECEIVABLES SALE AGREEMENT,
dated as of July 1, 2005, among the parties hereto.


W I T N E S S E T H:
 
WHEREAS, the Seller, the Collection Agent, the Purchaser and the Agent have
heretofore entered into a Receivables Sale Agreement dated as of July 1, 2005,
as amended by Amendment No. 1 to the Receivables Sale Agreement dated as of
April 2, 2007 (as so amended, modified or supplemented from time to time, the
“Agreement”);  and
 
 WHEREAS, the Seller, the Collection Agent, the Purchaser and the Agent seek to
modify the Agreement upon the terms hereof.
 
NOW, THEREFORE, in exchange for good and valuable consideration (the receipt and
sufficiency of which are hereby acknowledged and confirmed), the Seller, the
Collection Agent, the Purchaser and the Agent hereto agree as follows:
 
A G R E E M E N T:
 
1.           Definitions.  Unless otherwise defined or provided herein,
capitalized terms used herein have the meanings attributed thereto in the
Agreement.
 
2.           Amendments.  The Agreement is hereby amended as follows:
 
A.           The definition of “Termination Date” in Schedule I of the Agreement
is hereby amended and restated in its entirety to read as follows:


“Termination Date” means the earliest of (a) the date of the occurrence of a
Termination Event described in clause (e) of the definition of Termination
Event, (b) the date designated by the Agent to the Seller at any time upon the
occurrence of any other Termination Event (c) 20 Business Days following notice
of termination delivered from Seller to Agent and (d) July 10, 2009.

 
1

--------------------------------------------------------------------------------






 
B.
The definition of “Special Limit” in Schedule I of the Agreement is hereby
deleted in its entirety.



 
C.
The definition of “Eligible Receivable Balance” in Schedule I of the Agreement
is hereby amended and restated in its entirety to read as follows:

 
“Eligible Receivable Balance” means, at any time, the aggregate outstanding
principal balance of all Eligible Receivables less the sum of (i) the portion of
the aggregate outstanding principal balance of Eligible Receivables which exceed
the Concentration Limit, (ii) the Customer Deposit Amount and (iii) the amount,
if any, by which the outstanding balance of Eligible Receivables for which the
Originator has not yet issued an invoice exceeds 60% of the outstanding balance
of all Eligible Receivables.


             3.           Conditions to Effectiveness.  This Amendment shall be
effective as of the date first above written upon satisfaction of the following
conditions precedent:
 
(a)           Execution of Amendment.  The Agent shall have received a
counterpart of this Amendment duly executed by the Seller, the Collection Agent
and the Purchaser.
 
(b)           No Defaults.  No Termination Event shall have occurred and be
continuing either before or immediately after giving effect to this Amendment.
 
(c)           Representations and Warranties True.  The representations and
warranties of the Seller contained in the Agreement shall be true and correct
both as of the date hereof and immediately after giving effect to this
Amendment.
 
4.           Reference to and Effect on the Agreement and the Transaction
Documents.
 
(a)           The Transaction Documents and this Agreement (except as
specifically amended herein) is hereby ratified and confirmed in all respects by
each of the parties hereto and shall remain in full force and effect in
accordance with its respective terms.
 
(b)           The execution, delivery and effectiveness of this Amendment shall
not, except as expressly provided herein, operate as a waiver of or amendment to
any right, power or remedy of the Agent or the Purchaser under, nor constitute a
waiver of or amendment to, any other provision or condition under any
Transaction Document other than as specifically contemplated by the Agreement.

2


--------------------------------------------------------------------------------


 


 
5.           Successors and Assigns.   This Amendment shall be binding upon and
inure to the benefit of the Seller, the Collection Agent, the Purchaser and the
Agent, and their respective successors and assigns.
 
6.           Execution in Counterparts.  This Amendment may be executed in any
number of counterparts and by each party hereto in separate counterparts, each
of which when so executed and delivered shall be deemed to be an original and
both of which taken together shall constitute one and the same
instrument.  Delivery of an executed counterpart hereof by telecopy or other
electronic means shall be deemed to be an original.
 
7.           Governing Law.  This Amendment shall be governed by, and shall be
construed in accordance with, the internal laws of the State of New York
(including Section 5-1401-1 of the General Obligations Law), but without regard
to any other conflicts of law provisions thereof.
 
8.           Headings.  Section headings in this Amendment are included herein
for convenience of reference only and shall not constitute a part of this
Amendment or are given any substantive effect.
 


 
[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]
 
3


--------------------------------------------------------------------------------




 
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.
 


SELLER:
KANSAS CITY POWER & LIGHT RECEIVABLES COMPANY
 
       
By:
/s/ James P. Gilligan
 
Name:
James P. Gilligan
 
Title:
President
     
COLLECTION AGENT:
KANSAS CITY POWER & LIGHT COMPANY
       
By:
/s/ Michael W. Cline
 
Name:
Michael W. Cline
 
Title:
Treasurer
     
PURCHASER:
VICTORY RECEIVABLES CORPORATION
       
By:
/S/ Franklin P. Collazo
 
Name:
Franklin P. Collazo
 
Title:
Secretary
     
Agreed and accepted to by:
         
AGENT:
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,  NEW YORK BRANCH
       
By:
/s/ Ichinari Matsui
 
Name:
Ichinari Matsui
 
Title:
SVP & Group Head



4

